DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 2/14/2022 is acknowledged. Claims 1-19 are pending. 
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
Claims 1-7 have been considered on the merits herein. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14061333, filed on 10/23/2013.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ting et al. US20100151509 (IDS). 
Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ting et al. US20100151509 (IDS). 
Ting teaches a method for classifying and differentiating leukocytes including immature granulocytes, i.e. blast cells and atypical lymphocytes into different populations (Fig. 3 and 4, 0014, 0052, 0061, 0064) comprising preparing a measurement sample by mixing the sample with a first reagent containing a fluorescent dye for staining normal and abnormal cells (0022-0049, 0094) capable of staining nucleic acids and a second reagent containing a cationic and nonionic surfactants selected from quaternary ammonium salt or pyridinium salt surfactants and a polyoxyethylene nonionic surfactant according to claims 6 and 7, respectively, and an aromatic organic acid (0022-0049, 0147-0156, 0158, 0160, 0177-0179). 
Regarding claim 2, the aromatic organic acid is selected from an aromatic carboxylic and sulphonic acid and a salt thereof (0158-0160), present in an amounts ranging from 1g/L to 5 g/L (0161), when calculating the benzenesulphonic acid present in an amount of 5 g/l, for example, the concentration equals about 32 mM, thus falling within applicants claimed range. The reference discloses that the organic acid adjusts the scattered light intensity from within the cells of leukocyte subtypes (0158). Therefore, the concentration of the organic acid is taken to be a result effective variable which can used to adjust light intensities depending upon cell groups to be separated and based upon the concentration range is optimizable. 
Regarding claim 4, Ting also discloses the second reagent comprising the cationic and nonionic surfactants and the aromatic organic acid to have a pH of preferably between 6-8 (0167). 
The reagents are used for the intended purpose of classifying normal leukocytes into categories of lymphocytes, monocytes and granulocytes as well as classifying and counting immature leukocytes, abnormal leukocytes and immature granulocytes which include myeloblasts, atypical lymphocytes, lymphoblasts (0177-0179).  They teach the reagents were used to clearly distinguish blast cells and abnormal leukocytes, i.e. atypical lymphocytes from normal leukocytes and were classified and counted (0179). 
The reagents are used in a method of classifying normal leukocytes into three categories of lymphocytes, monocytes and granulocytes as well as classifying and counting atypical lymphocytes and blasts cells which include myeloblasts, atypical lymphocytes, lymphoblasts when light is applied to the measurement sample. Both scattered light and fluorescence information are generated (0177-0179, 0188).   
Regarding claim 5, side, i.e. lateral, scattered light information is obtained (0187). 
They teach the reagents were used to clearly distinguish normal leukocytes from immature granulocytes (blast cells) and abnormal leukocytes from normal leukocytes and were classified and counted (0177-0179, 0188).   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP0882983 (IDS) and Mizukami et al. (US6004816) supported by EP2202516 (IDS).
The teachings of Mizukami et al. (US6004816) are the same as those of EP’983 also to Mizukami. 
EP’983 teaches a method for classifying and differentiating leukocytes including blast cells and atypical lymphocytes into different populations (p. 2, lines 14) comprising preparing a measurement sample by mixing the sample with a first reagent containing a fluorescent dye for staining normal and abnormal cells (p. 3, lines 5-40, p. 4, lines 46- p. 5, whole page, p. 6, lines 30-55) capable of staining nucleic acids and a second reagent containing a cationic and nonionic surfactants selected from quaternary ammonium salt or pyridinium salt surfactants and a polyoxyethylene nonionic surfactant according to claims 6 and 7, respectively, and an aromatic organic acid (p.3, lines 38-p.4, lines 1-37, p. 6, lines 30-55, see Formulations of Ex. 3, 5, 6). 
Regarding claim 2, the aromatic organic acid is selected from an aromatic carboxylic and sulphonic acid and a salt thereof (p. 4, lines 25-29), specifically disodium phthalate present in an amount of 20 mM (Ex 5). The reference discloses that the organic acid adjusts the scattered light intensity distribution of the leukocytes to be more suitable for classification and improves the separation of cells groups and can be used as the buffer (p. 4, lines 25-37). Therefore, the concentration of the organic acid is taken to be a result effective variable which not only can be used to adjust the pH but also used to adjust light intensities depending upon cell groups to be separated. Support is provided by EP516 which teaches that if organic acid concentrations are too low or too high, the accurate discrimination of cells may not be possible (EP516, 0052). 
Regarding claim 4, EP’983 also discloses the second reagent comprising the cationic and nonionic surfactants and the aromatic organic acid (p. 4, lines 24-31) to have a pH of preferably between 5-10 with the exemplified formulations having a pH of 7 (p. 4, lines 32-35). The pH is taught to be a result effective variable. They teach that if the pH is too low or too high, separation is poor and it becomes difficult to classify into cell populations and can damage leukocytes (p. 4, lines 25-38). However, it is still possible to classify normal leukocytes into 3 categories and to classify and count immature and abnormal leukocytes. The reagents are used for the intended purpose of classifying normal leukocytes into categories of lymphocytes, monocytes and granulocytes as well as classifying and counting immature leukocytes, abnormal leukocytes and immature granulocytes which include myeloblasts, atypical lymphocytes, lymphoblasts (p. 3, lines 30-37, p. 4, lines 25-45, p. 6, lines 24-30, Fig. 11-22, Ex. 4).  They teach the reagents were used to clearly distinguish blast cells and abnormal leukocytes, i.e. atypical lymphocytes from normal leukocytes and were classified and counted (ex. 4, 5, 6). 
While the organic acid concentrations and pH fall within applicants claimed ranges, they do not specifically teach the limitations drawn to when an organic acid concentration is no less than 20mM and less than 30mM , the pH of the second reagent is not lower than 5.5 and not higher than 6.4 or when organic acid concentration is not less than 30 mM and not more than 50 mM, the second reagent has a pH of not lower than 5.5 and not higher than 7, it is the Examiners position that adjusting the organic acid concentrations and pH are result effective variables and it is well within the purview of one of ordinary skill in the art to adjust such as a practice of routine optimization to achieve a desired result and depending on the cells to be classified, the pH and concentration of organic acid is a result effective variable which can be optimized to provide for better separation of specific cell groups. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). See MPEP 2144.05
The reagents are used in a method of classifying normal leukocytes into three categories of lymphocytes, monocytes and granulocytes as well as classifying and counting atypical lymphocytes and blasts cells which include myeloblasts, atypical lymphocytes, lymphoblasts (p. 3, lines 30-37, p. 4, lines 25-45, p. 6, lines 24-30, Fig. 11-22, Ex. 4) when light is applied to the measurement sample. Both scattered light and fluorescence information are generated (p. 3, lines 2-29, p. 5, lines 53-p. 6, lines 1-23).   
Regarding claim 5, side, i.e. lateral, scattered light information is obtained p. 5, lines 55-p. 6, lines 1-9). 
They teach the reagents were used to clearly distinguish normal leukocytes from immature granulocytes (blast cells) and abnormal leukocytes from normal leukocytes and were classified and counted (p. 5, lines 28-33, p. 6, lines 16-29, ex. 4, 5, 6, Fig. 11-22). 
Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP2002207034 (IDS) in view of EP0882983 (IDS) and Mizukami et al. (US6004816). 
JP034 teaches a method of classifying and counting leukocytes comprising including blast cells and atypical lymphocytes into different populations (0002-0007) comprising preparing a measurement sample by mixing the sample with a reagent containing a cationic and nonionic surfactants selected from quaternary ammonium salt or pyridinium salt surfactants and a polyoxyethylene nonionic surfactant according to claims 6 and 7, respectively, and an aromatic organic acid (0007-0018). 
Regarding claim 2, the aromatic organic acid is selected from an aromatic carboxylic and sulphonic acid and a salt thereof (0016, 0017), specifically disodium phthalate present in an amount of 1-50 mM (p. 3, 0014-0017). The reference discloses that the organic acid is suitable for adjusting leukocytes and abnormal cells for classification and the scattered light intensity distribution of the leukocytes, i.e. eosinophils, and the separation of neutrophils and eosinophils is improved, thus improving the separation of cells groups (p. 3-4, 0014-0018). Therefore, the concentration of the organic acid is taken to be a result effective variable which is used to adjust light intensities depending upon cell groups to be separated. 
Regarding claim 4, JP034 also discloses the reagent comprising the cationic and nonionic surfactants and the aromatic organic acid to have a pH of preferably between 4.5-11 with the exemplified formulations having a pH of 7 (p. 3, 0009). The pH is taught to be a result effective variable. They teach that if the pH is too low or too high, separation is poor and it becomes difficult to classify into cell populations and can damage leukocytes (p. 4, 0018). The reagents are used for the intended purpose of classifying normal leukocytes into categories of lymphocytes, monocytes and granulocytes as well as classifying and counting atypical lymphocytes and blast cells (p. 4, 0024-p. 5, whole page, see Fig. 4-6).  They teach the reagents were used to clearly distinguish blast cells and abnormal leukocytes, i.e. atypical lymphocytes from normal leukocytes and were classified and counted (ex. 1-4). 
While the organic acid concentrations and pH fall within applicants claimed ranges, they do not specifically teach the limitations drawn to when an organic acid concentration is no less than 20mM and less than 30mM , the pH of the second reagent is not lower than 5.5 and not higher than 6.4 or when organic acid concentration is not less than 30 mM and not more than 50 mM, the second reagent has a pH of not lower than 5.5 and not higher than 7. However, it is the Examiners position that adjusting the organic acid concentrations and pH are result effective variables and it is well within the purview of one of ordinary skill in the art to adjust such as a practice of routine optimization to achieve a desired result and depending on the cells to be classified, the pH and concentration of organic acid is a result effective variable which can be optimized to provide for better separation of specific cell groups. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). See MPEP 2144.05

Scattered light information is generated (p. 4, 0019-0024) and regarding claim 5, side, i.e. lateral, scattered light information is obtained (0019-0024). 
JP034 differs from the claimed invention, in that they do not teach the use of a first reagent containing a fluorescent dye and thus the obtaining fluorescence information. 
EP’983 teaches a method for classifying and differentiating leukocytes including blast cells and atypical lymphocytes into different populations (p. 2, lines 14) comprising preparing a measurement sample by mixing the sample with a first reagent containing a fluorescent dye for staining normal and abnormal cells (p. 3, lines 5-40, p. 4, lines 46- p. 5, whole page, p. 6, lines 30-55) capable of staining nucleic acids and a second reagent containing a cationic and nonionic surfactants selected from quaternary ammonium salt or pyridinium salt surfactants and a polyoxyethylene nonionic surfactant according to claims 6 and 7, respectively, and an aromatic organic acid. Both scattered light and fluorescence information are generated (p. 3, lines 2-29, p. 5, lines 53-p. 6, lines 1-23).   
Thus, it would have been obvious to use a reagent containing a fluorescent dye of EP’983 in the method of and with the reagent of JP’034 to classify and count leukocytes and detect blast and atypical lymphocytes because EP’983 teaches that both reagents are successfully used in a method to classify and count leukocytes and detect blast and atypical lymphocytes. The use of a dye allows one to classify leukocytes into at least 5 different populations (EP’983, p. 2, lines 40, 41) and stain nucleated cells in the sample (p. 3, lines24 and 25). Therefore, one would have had a reasonable expectation of successfully practicing the method as claimed when combining both a reagent comprising a fluorescent dye with a reagent comprising a cationic and nonionic surfactants and an aromatic organic acid.  
 			Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of U.S. Patent No. 6004816. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions  are drawn to  methods for classifying and counting leukocytes and differentiating leukocytes into different populations, wherein the populations include abnormal cells selected from blast cells and atypical lymphocytes.  The claimed methods comprise the steps of preparing a measurement sample by mixing the sample with a fluorescent dye and additionally an agent comprising a cationic and nonionic surfactants and an aromatic organic acid for lysing erythrocytes and wherein the pH of the  agent  falls within the scope of between 4.5-11, thus the instantly claimed pH of 5.5-7 falls within the range of that in the US’816.  Light is applied to the sample and scattered light and fluorescence information is obtained including side/lateral scattered light. The methods allow for classification and detection of leukocytes, blast cells and atypical lymphocytes. The instant method differs from ‘816 in that the concentration of the organic acid is claimed. Therefore, the patent claims are generic  in scope of what is encompassed by the instant claimed invention regarding the concentration of the organic acid in the instant claims, therefore rendering the instant claims obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632